                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

ANTONIO JOHNSON,                               )
                                               )
        Plaintiff,                             )
                                               )        Case No. 1:18-cv-00032
v.                                             )
                                               )        JUDGE CAMPBELL
TONY PARKER, et al.,                           )        MAGISTRATE JUDGE FRENSLEY
                                               )
        Defendants.                            )

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation

recommending this matter be dismissed without prejudice for failure to comply with a court order

to keep the Clerk’s Office informed of his current address. (Doc. No. 30.)

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. No objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, the above captioned case is DISMISSED without prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.




                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
